   Case 2:19-cv-00403-NT Document 1 Filed 09/04/19 Page 1 of 5                      PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE



NANCY HOWE,

         Plaintiff,

             v.                                               Case No.

UNUM LIFE INSURANCE COMPANY OF
AMERICA,

         Defendant.



                                      NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Unum Life Insurance Company of

America (“Unum”), hereby files this Notice of Removal of this case from the Androscoggin

County Superior Court, Docket No. SC-CV-147, where it is currently pending, to the United

States District Court for the District of Maine. This case is removable pursuant to 28 U.S.C. §

1331, in that Plaintiff’s claims, in whole or in part, arise under the Employee Retirement Income

Security Act of 1974 as amended (“ERISA”), 29 U.S.C. § 1001, et. seq., thus supplying federal

question jurisdiction.

       Unum respectfully shows the Court as follows:

       1.         Plaintiff instituted this civil action in the Androscoggin County Superior Court on

or about August 22, 2109.

       2.         Unum received the Summons and Complaint via CSC on August 15, 2019. A

copy is attached hereto as Exhibit 1.




                                                    1
                                               {W6578423.1}
   Case 2:19-cv-00403-NT Document 1 Filed 09/04/19 Page 2 of 5                   PageID #: 2



       3.      Pursuant to Rule 6(a) of the Federal Rules of Civil Procedure and 28 U.S.C.

§ 1446(b), this Notice of Removal is filed within thirty (30) days after receipt of the initial

pleading on which the aforesaid action is based.

       4.      The United States District Court for the District of Maine is the federal judicial

district embracing the Androscoggin County Superior Court, where this suit was originally filed.

Venue is therefore proper under 28 U.S.C. §§ 109 and 1441(a).

                                    FEDERAL QUESTION

       5.      Plaintiff’s claims concern benefits under a group policy of long-term disability

insurance provided by Unum to Plaintiff’s employer (“the Group Policy”). See Complaint at ¶ 1.

The Group Policy is part of an employee welfare benefits plan as defined by ERISA, 29 U.S.C.

§1002(1). Indeed, the Complaint states on its face that Plaintiff seeks benefits under an ERISA

Plan. See Complaint at ¶¶ 6-7. Plaintiff is claiming entitlement to ERISA-regulated benefits.

See id. ERISA preempts any state law claims alleged by Plaintiff and provides exclusive

remedies for resolution of claims by employee benefit plan participants and beneficiaries relating

under an ERISA plan. See 29 U.S.C. § 1132(a)(1)(B); Pilot Life Ins. Co. v. Dedeaux, 481 U.S.

41 (1987). Such claims are removable under 28 U.S.C. § 1441(b) as an action arising under

federal law even when, unlike here, the ERISA-related nature of the action does not appear on

the face of a complaint. See Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987). This is a

well-recognized exception to the well pleaded complaint rule. See id.

       6.      Accordingly, this action is one over which this Court has original jurisdiction

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 1132(e) in that Plaintiff’s claims arise under an

ERISA-governed benefit plan and Plaintiff’s claims come within the scope of ERISA § 502(a),

29 U.S.C. § 1132(a).


                                                   2
                                            {W6578423.1}
   Case 2:19-cv-00403-NT Document 1 Filed 09/04/19 Page 3 of 5                      PageID #: 3



       7.      Pursuant to 29 U.S.C. §§ 1132(e)(1) and (f) and 28 U.S.C. §§ 1331, 1441(b), the

District Courts of the United States have original and/or exclusive jurisdiction over such claims

without respect to the amount in controversy or the citizenship of the parties and may be

removed to this Court.

                                       MISCELLANEOUS

       8.      A copy of this Notice of Removal is being filed with the Androscoggin County

Superior Court as provided by law, and written notice is being sent to Plaintiff’s counsel. A copy

of the cover letter and Notice of Filing Notice of Removal are attached hereto as Exhibit 2.

       9.      The prerequisites for removal under 28 U.S.C. § 1441 have been met.

       10.     The allegations of this Notice are true and correct and this cause is removable to

the United States District Court for the District of Maine.

       11.     If any question arises as to the propriety of the removal of this action, Unum

respectfully requests the opportunity to present a brief in support of its position that this cause is

removable.

       WHEREFORE, Unum, by and through counsel, and through the filing of this Notice of

Removal, the giving of written notice thereof to Plaintiff, and the filing of a copy of this Notice

of Removal with the clerk of the Androscoggin County Superior Court, effects the removal of

said civil action to this Honorable Court.




                                                  3
                                             {W6578423.1}
  Case 2:19-cv-00403-NT Document 1 Filed 09/04/19 Page 4 of 5      PageID #: 4



Dated: September 4, 2019          By their attorneys,
                                  /s/ Kyle N. Kirby
                                  Byrne J. Decker, Bar No. 8312
                                  Kyle N. Kirby, Bar No. 4774
                                  OGLETREE, DEAKINS, NASH,
                                      SMOAK & STEWART, P.C.
                                  Two Monument Square, Suite 703
                                  Portland, ME 04101
                                  Telephone: 207-387-2984
                                  Fax: 207-387-2986
                                  b.decker@ogletree.com
                                  kyle.kirby@ogletree.com

                                  Attorneys for Defendant




                                      4
                                 {W6578423.1}
   Case 2:19-cv-00403-NT Document 1 Filed 09/04/19 Page 5 of 5                    PageID #: 5



                                CERTIFICATE OF SERVICE

       This is to certify that I have this day served Plaintiff with a true and correct copy of the

within and foregoing NOTICE OF REMOVAL by depositing a copy of same in the United

States Mail with adequate First Class postage affixed thereon, addressed as follows:

Andrew S. Davis, Esq.
LAMBERT COFFIN
One Canal Plaza, Suite 400
Portland, ME 04101



Dated: September 4, 2019

                                             /s/ Kyle N. Kirby
                                             Kyle N. Kirby




                                                 5
                                            {W6578423.1}
